   Case 1:20-cr-00408-SJ Document 10 Filed 10/20/20 Page 1 of 3 PageID #: 27

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
WK:SKW                                           271 Cadman Plaza East
F. #2020R00670                                   Brooklyn, New York 11201



                                                 October 19, 2020

By ECF and E-mail

The Honorable Sterling Johnson, Jr.
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Joel Lacroix
                      Criminal Docket No. 20-408 (SJ)

Dear Judge Johnson:

              The government and the defendant jointly request that the Court enter an
Order of Excludable Delay in the above-captioned matter from October 28, 2020 through
December 2, 2020, the date of the defendant’s first status conference before the Court.

                 On October 7, 2020, the defendant was arraigned before the Honorable Vera
M. Scanlon. See ECF 5. During his arraignment, the defendant fired his appointed attorney
and objected to the exclusion of time under the Speedy Trial Act. Id. Judge Scanlon
appointed the defendant a new attorney under the Criminal Justice Act and ordered that time
be excluded until October 28, 2020. Id. Judge Scanlon further instructed the government to
confer with the defendant’s newly appointed attorney and submit a letter to the assigned
district court judge before October 28, 2020 regarding whether time should be excluded until
the first status conference.
   Case 1:20-cr-00408-SJ Document 10 Filed 10/20/20 Page 2 of 3 PageID #: 28




               The government and defense counsel have conferred and jointly request that
time be excluded through December 2, 2020. The Speedy Trial Act provides this Court with
broad discretion to grant a “continuance on the basis of [its] findings that the ends of justice
served by taking such action outweigh the best interests of the public and the defendant in a
speedy trial.” 18 U.S.C. § 3161(h)(7)(A). In this instance, the interests of justice are served
by excluding time because the government has recently produced discovery to the defendant
and the parties are in ongoing plea negotiations. Time is needed for the parties to discuss
resolution of the case and prepare for trial. Moreover, in light of the limitations on how
many arraignments, hearings, and trials can proceed safely in the courthouse due to the
COVID-19 pandemic, it is in the interest of justice to exclude time until December 2, 2020.
See 18 U.S.C. § 3161(h)(7)(B)(i) (calling for the consideration of “[w]hether the failure to
grant such a continuance in the proceeding would be likely to make a continuation of such
proceeding impossible, or result in a miscarriage of justice”).

              Defense counsel has conferred with Mr. Lacroix and he consents to this period
of excludable delay. Mr. Lacroix also consents to defense counsel singing the enclosed
Order of Excludable Delay on his behalf.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:      /s/ Sara K. Winik
                                                    Sara K. Winik
                                                    Assistant U.S. Attorney
                                                    (718) 254-6058

Enclosure

cc: Don Doublay, Esq. (by ECF and E-mail)




                                               2
Case 1:20-cr-00408-SJ Document 10 Filed 10/20/20 Page 3 of 3 PageID #: 29
